Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gregory A. Hunt, on 3/8/2022. 
The application has been amended as follows:

Amendments to the Claims
Amendment to claim 11 as follows:

Claim 3, line 3, insert line --at least one memory; -- before “an indirect GTP core (GTP-C) firewall filtering database: and”

Drawings
The drawings filed on 12/31/19 are acknowledged.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 recites,
using a signaling message routing node to dynamically populate an
indirect GTP core (GTP-C) firewall filtering database with international
mobile subscriber identifiers (IMSIs) and visited public land mobile network
identifiers (VPLMN IDs) extracted from mobility management signaling
messages for updating locations of outbound roaming subscribers;

receiving a credit control request-initial (CCR-l) message
generated in response to a GTP-C message;

extracting an IMSI and a VPLMN ID from the CCR-I message;

accessing the indirect GTP-C firewall filtering database using the
IMSI extracted from the CCR-I message;

determining that a record corresponding to the IMSI is present in
the indirect GTP-C firewall filtering database;

determining that a VPLMN ID in the record does not match the
VPLMN ID extracted from the CCR-I message; and

in response to determining that the VPLMN ID in the record does
not match the VPLMN ID extracted from the CCR-I message, rejecting the
CCR-I message.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chellamani et a., 2018/0167906, Oracle International Corporation, Assignee of this application, discloses [0016] The subject matter described herein relates to methods, systems, and computer readable media for validating subscriber location information. Vulnerabilities exist in various communications networks, including mobile communications networks. For example, a malicious network node may be programmed or otherwise configured to generate and send a fraudulent mobility management message (e.g., update location messages) to a home network of one or more subscribers. In this example, a fraudulent message may include a subscriber and/or user device identifier (e.g., an international mobile subscriber identity (IMSI) or a MSISD) and may provide location information indicating that the subscriber is roaming in its network. Since such networks do not validate mobility management messages or location information therein, a home network or a node therein may act on fraudulent mobility management messages by providing the malicious network node with subscriber data (e.g., a subscriber profile) which can be utilized to commit revenue fraud, perform call interception, steal subscriber profile details, and/or other malicious activities. [0021] Communications environment 100 may include a home network (e.g., a home public land mobile network (HPLMN)) and a visited network (e.g., a visited public land mobile network (VPLMN)). The home network may be associated with UE 102 and may be the UE's default network, while the visited network may be a network that UE 102 may use, may attempt to use, or may appear to use while roaming outside the home network's coverage area. In some embodiments, the home network and the visited network may include nodes for communicating with an external network, such as Internet 116. [0022] The home network may include various nodes, e.g., a gateway general packet radio service (GPRS) support node (GGSN) 114, a network node (NN) 108, a home location register (HLR) 110 and/or a centralized location server (CLS) 118. In some embodiments, a home network may be configured as a subscriber's default roaming provider. In some embodiments, a home network may be configured to allow a subscriber to change his roaming provider, e.g., for a certain or specified period of time. [0023] In some embodiments, a home network and/or its related nodes may be configured to handle data services (e.g., Internet access), e.g., even when its subscribers are using a visited network for voice services. For example, a home network may handle data services for a roaming subscriber by routing a data flow service request through its network regardless of whether a visited network can provide the same services quicker or more cheaply. [0025] GGSN 114 may be any suitable entity for providing access to Internet 116 or other data networks, e.g., an Internet access point. In some embodiments, if serving GPRS support node (SGSN) 106 receives a signaling message indicating that a roaming subscriber cannot receive data services via an ARP, SGSN 106 may route IP traffic and/or related messages destined for Internet 116 via GGSN 114 in the home network. [0032] In some embodiments, NN 108 may include functionality for identifying messages that contain subscriber location information, such as mobility management messages from roaming subscribers. For example, NN 108 may be configured to use GTT functionality, such as filters associated with signaling connection control part (SCCP) subsystem numbers (SSNs) or MAP operation codes (opcodes) to identify relevant messages. In this example, NN 108 may identify relevant messages by filtering signaling messages associated with HLR(s) 110 (e.g., a calling party (CgPN) SSN=‘6’) and/or SGSN 106 (e.g., a called party (CdPN) SSN=‘149’) and/or by filtering certain types of signaling messages using opcodes (e.g., MAP ISD messages may be associated with an opcode value of 7′).

Hancock et al., 2020/0077260 discloses,
[0023] In various embodiments, the communications network 125 can include wired, optical and/or wireless links and the network elements 150, 152, 154, 156, etc. can include service switching points, signal transfer points, service control points, network gateways, media distribution hubs, servers, firewalls, routers, edge devices, switches and other network nodes for routing and controlling communications traffic over wired, optical and wireless links as part of the Internet and other public networks as well as one or more private networks, for managing subscriber access, for billing and network management and for supporting other network functions. [0073] Turning now to FIG. 5, an embodiment 500 of a mobile network platform 510 is shown that is an example of network elements 150, 152, 154, 156, and/or VNEs 330, 332, 334, etc. For example, platform 510 can facilitate in whole or in part the WiFi RMR 210, policy thresholding server 220, micro-service 230, authentication network 240, or EAP Authentication server 245. In one or more embodiments, the mobile network platform 510 can generate and receive signals transmitted and received by base stations or access points such as base station or access point 122. Generally, mobile network platform 510 can comprise components, e.g., nodes, gateways, interfaces, servers, or disparate platforms, that facilitate both packet-switched (PS) (e.g., internet protocol (IP), frame relay, asynchronous transfer mode (ATM)) and circuit-switched (CS) traffic (e.g., voice and data), as well as control generation for networked wireless telecommunication. As a non-limiting example, mobile network platform 510 can be included in telecommunications carrier networks, and can be considered carrier-side components as discussed elsewhere herein. Mobile network platform 510 comprises CS gateway node(s) 512 which can interface CS traffic received from legacy networks like telephony network(s) 540 (e.g., public switched telephone network (PSTN), or public land mobile network (PLMN)) or a signaling system #7 (SS7) network 560. CS gateway node(s) 512 can authorize and authenticate traffic (e.g., voice) arising from such networks. Additionally, CS gateway node(s) 512 can access mobility, or roaming, data generated through SS7 network 560; for instance, mobility data stored in a visited location register (VLR), which can reside in memory 530. Moreover, CS gateway node(s) 512 interfaces CS-based traffic and signaling and PS gateway node(s) 518. As an example, in a 3GPP UMTS network, CS gateway node(s) 512 can be realized at least in part in gateway GPRS support node(s) (GGSN). It should be appreciated that functionality and specific operation of CS gateway node(s) 512, PS gateway node(s) 518, and serving node(s) 516, is provided and dictated by radio technology(ies) utilized by mobile network platform 510 for telecommunication over a radio access network 520 with other devices, such as a radiotelephone 575.

Hancock, Chellamani and the additional art of record do not teach or suggest at least in response to determining that the VPLMN ID in the record does not match the VPLMN ID extracted from the CCR-I message, rejecting the CCR-I message.
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims 11, and 20 recite similar subject matter. Consequently, independent claims 1, 11 and 20 and their respective dependent claims are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496